DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-20 as filed 10/29/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a continuation-in-part U.S. Patent Application Serial No. 15/699,827 filed by the same inventors on 09/08/2017, which claims the benefit of U.S. Provisional Application Serial No. 62/393,365 filed by the same inventors on 09/12/2016. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/699,827, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claim 1 recites “a machine learning module,” which is not supported by the disclosure of Application No. 15/699,827, nor by the disclosure of U.S. Provisional Application Serial No. 62/393,365 filed by the same inventors on 
The disclose of the prior-filed applications, U.S. Provisional Application Serial No. 62/393,365, filed 09/12/2016, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. first paragraph for one or more claims of this application. Independent claims 1 and 11 each recite: “if the one or more of the prescription parameters satisfy one or more parameters of 19the health concern definitions, determine/ing, by the server, one or more alternative 20prescription parameters and generate a modification requirement alert including the one or 21more alternative prescription parameters; and 22if the one or more of the prescription parameters do not satisfy one or more 23parameters of the health concern definitions, generate an acknowledgement,” which is not supported by the disclose of U.S. Provisional Application Serial No. 62/393,365, filed 09/12/2016. Accordingly, Independent claims 1 and 11, and their corresponding dependent claims 2-10 and 12-20, are not entitled to the benefit of the prior-filed U.S. Provisional Application Serial No. 62/393,365 filed by the same inventors on 09/12/2016.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 
Claims 1-10 are drawn to a system for collecting, analyzing, and generating patient data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] receive, […], a prescription for a patient, the 9prescription having prescription parameters including a drug identifier, a dosage amount, 10and a dosage frequency;  11retrieve, […], a record from a database having patient information and 12standardized data, including pharmaceutical, clinical, genomic, laboratory, disease, or drug 13information;  14generate, […], one or more health concern definitions including one or 15more health concern parameters related to the patient information and standardized data;  16determine, […], whether one or more of the 17prescription parameters satisfy one or more parameters of the health concern definitions;  18if the one or more of the prescription parameters satisfy one or more parameters of 19the health concern definitions, determine, […], one or more alternative 20prescription parameters and generate a modification requirement alert including the one or 21more alternative prescription parameters; and  22if the one or more of the prescription parameters do not satisfy one or more 23parameters of the health concern definitions, generate an acknowledgement.
The limitations of manually collecting, analyzing, generating, and communicating patient data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” “a machine learning module,” “a patient record database,” “an encrypted network,” and “a database,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer components. That is, other than reciting “a server,” “a machine learning module,” “a patient record database,” “an encrypted network,” and “a database,” language, receiving a prescription for a patient and a record for the patient, generate health concern definitions and parameters related to the patient information of the patient record, determine whether 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using “a server,” “a machine learning module,” “a patient record database,” “an encrypted network,” and “a database,” to perform the collecting, analyzing, generating, and communicating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., “a server,” “a machine learning module,”  “an encrypted network,” and “a database,” as they relate to general purpose computer components (Application Specification, Pg. 31, Lines 2-4 (the review processor may be a system of software application operating on a computer or server system, on user infrastructure or preferably, remotely disposed in a cloud), Pg. 41, Lines 15-30 (servers can include electronic storage, one or more processors and/or other components … can be implemented by a cloud of computing platforms), Pg. 18, Line 4, Pg. 42, Lines 1-23 (a database is a storage repository for data records; memory and processors such as electronic storage media that stores information and one or more mechanisms for electronically processing information and to execute learning modules) Pg. 42, Lines 25-30, Pg. 46, Lines 27-28 (machine learning module implemented on a server and can include control logic for implementing various functionality; control logic can be implemented as an algorithm on a server, a machine learning module, or other suitable system))). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, when viewed individually and as a whole, of using “a server,” “a machine learning module,” “a patient record database,” “an encrypted network,” and “a database,” to perform the collecting, analyzing, generating, and communicating limitations amounts to no more than mere instructions to apply the abstract idea using generic computer components. (i.e., “a server,” “a machine learning module,”  “an encrypted network,” and “a database,” as they relate to general purpose computer components (Application Specification, Pg. 31, Lines 2-4 (the review processor may be a system of software application operating on a computer or server system, on user infrastructure or preferably, remotely disposed in a cloud), Pg. 41, Lines 15-30 (servers can include electronic storage, one or more processors and/or other components … can be implemented by a cloud of computing platforms), Pg. 18, Line 4, Pg. 42, Lines 1-23 (a database is a storage repository for data records; memory and processors such as electronic storage media that stores information and one or more mechanisms for electronically processing information and to execute learning modules) Pg. 42, Lines 25-30, Pg. 46, Lines 27-28 (machine learning module implemented on a server and can include control logic for implementing various functionality; control logic can be implemented as an algorithm on a server, a machine learning module, or other suitable system))). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-10 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional 
Claims 11-20 are drawn to a computer-implemented method for collecting, analyzing, generating, and communicating patient data, which is within the four statutory categories (i.e. method). 
Independent Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites […] receiving, […], a prescription for a patient, the prescription having prescription parameters including a drug identifier, a dosage amount, and a 3dosage frequency; 4importing, […], a record […] having patient information and 5standardized drug data, including pharmaceutical, clinical, genomic, laboratory, disease, or drug 6information;  7generating, […], one or more health concern definitions including one or more 8health concern parameters related to the patient information and standardized data; […], determining whether one or more of the prescription parameters 10satisfy one or more parameters of the health concern definitions;  11if the one or more of the prescription parameters satisfy one or more parameters of the 12health concern definitions, determining, […], one or more alternative prescription 13parameters and generate a modification requirement alert including the one or more alternative 14prescription parameters; and  15if the one or more of the prescription parameters no not satisfy one or more parameters of 16the health concern definitions, generate an acknowledgement.
The limitations of collecting, analyzing, generating, and communicating patient data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using “a server,” “an encrypted network,” and “a database,” to perform the collecting, analyzing, generating, and communicating patient data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., “a server,” “an encrypted network,” and “a database,” as they relate to general purpose computer components (Application Specification, Pg. 31, Lines 2-4 (the review processor may be a system of software application operating on a computer or server system, on user infrastructure or preferably, remotely disposed in a cloud), Pg. 41, Lines 15-30 (servers can include electronic storage, one or more processors and/or other components … can be implemented by a cloud of computing platforms), Pg. 18, Line 4, Pg. 42, Lines 1-23 (a database is a storage repository for data records; memory and processors such as electronic storage media that stores information and one or more mechanisms for electronically processing information and to execute learning modules))). As such, the limitations amount to no more than mere instructions to See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, when viewed individually and as a whole, of using ““a server,” “an encrypted network,” and “a database,” to perform the collecting, analyzing, generating, and communicating limitations amounts to no more than mere instructions to apply the abstract idea using generic computer components. (i.e., “a server,” “an encrypted network,” and “a database,” as they relate to general purpose computer components (Application Specification, Pg. 31, Lines 2-4 (the review processor may be a system of software application operating on a computer or server system, on user infrastructure or preferably, remotely disposed in a cloud), Pg. 41, Lines 15-30 (servers can include electronic storage, one or more processors and/or other components … can be implemented by a cloud of computing platforms), Pg. 18, Line 4, Pg. 42, Lines 1-23 (a database is a storage repository for data records; memory and processors such as electronic storage media that stores information and one or more mechanisms for electronically processing information and to execute learning modules))). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 12-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient and pharmaceutical data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0356252 A1 (hereinafter “Beker”) in view of U.S. Patent Application Pub. No. 2018/0365385 A1 (hereinafter “Cooney et al.”).
RE: Claim 1 (Original) Beker teaches the claimed: 
1. A system for generating prescription modification requirements for a patient, the 4system including a server having a machine learning module and a patient record database, the 5system comprising:  6a server comprising computer-executable instructions that when executed cause the server 7to ((Beker, [0031], [0079], [0117]) (implements as a plurality of software instructions being executed by a computer; use machine learning algorithms to train and fine tune a drug compatibility model; the present invention can be based on a web server technology, the interface with EMR and CPOE systems is based on messages being sent back and forth between these systems)):  8
receive, […], a prescription for a patient, the 9prescription having prescription parameters including a drug identifier, a dosage amount, 10and a dosage frequency ((Beker, [0040], [0111]) (electronic medical record systems organize a patient’s medical record as a knowledge base file which correlates patient characteristics (medical profile) with patient prescription logs; historical prescriptions data, including drug, dose, start/end date, Drug Daily Dose, etc.));  11
retrieve, by the server, a record from a database having patient information and 12standardized data, including pharmaceutical, clinical, genomic, laboratory, disease, or drug 13information ((Beker, [0018], [0040], [0048]) (the present invention there is provided a method of representing medical data of a subject comprising processing medical records of the subject to convert each medically-relevant parameter of a subject into module elements; electronic medical record systems organize a patient’s medical record as a knowledge base file which correlates patient characteristics (medical profile) with patient prescription logs; examples of medically relevant parameters comprise time-related parameters such as time period of hospitalization, time period since last blood test such as blood levels of a drug who should be closely monitored, prescription related parameters such as drugs prescribed, physiological parameters, clinical parameters such as blood test results, a demographic parameter, etc.));  14
generate, by the server, one or more health concern definitions including one or 15more health concern parameters related to the patient information and standardized data ((Beker, [0048]) (each module includes a plurality of module elements each representing a medically-relevant parameter of a subject, each element is assigned a specific identifier in the module and a numerical value corresponding to the medically-relevant parameter; examples of medically relevant parameters comprise time-related parameters such as time period of hospitalization, time period since last blood test such as blood levels of a drug who should be closely monitored, prescription related parameters such as drugs prescribed, physiological parameters, clinical parameters such as blood test results, a demographic parameter, etc.));  16
determine, by the machine learning module, whether one or more of the 17prescription parameters satisfy one or more parameters of the health concern definitions (([0155], [0156]) (The Machine Learning Inference Engine uses driven classification and regression techniques in order to identify cases where a prescription is likely to be erroneous));  18
if the one or more of the prescription parameters satisfy one or more parameters of 19the health concern definitions, determine, by the server, one or more alternative 20prescription parameters and generate a modification requirement alert including the one or 21more alternative prescription parameters ((Beker, [0043], [0084]) (real-time evaluation of specific medical parameters against a patient’s individual profile in order to identify potential problems such as prescription errors; such problems can then be communicated e.g. as an alert of potentially harmful prescription errors; suggestions for alternatives to subject’s currently prescribed medications)).
Beker fails to explicitly teach, but Cooney et al. teaches the claimed:  
receive, by the server over an encrypted network ((Cooney et al., [0142]) (a client can transfer an encoded file to a server where the server can store the file, decode the file, or transmit the file to another client)); 
 22if the one or more of the prescription parameters do not satisfy one or more 23parameters of the health concern definitions, generate an acknowledgement ((Cooney et al., [0073]) (the prescription component can compare the patient’s reaction/side effects to a medication over a period of time with standard clinical reaction requirements that must be met in order for the patient to receive a prescription refill each consecutive period of time; if the standard clinical requirements are met, e.g. patient is experience no or acceptable side effects and/or the patient is experience an acceptable degree of clinical benefit from the medication, the prescription component can automatically authorize the refill with the patient’s pharmacist/pharmacy i.e. generate an acknowledgment)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the communication of medical information over an encrypted network and comparing prescription information and patient clinical information to generate an authorization based on the comparison as taught by Cooney et al. within the method and system for determining prescription compatibility for a patient as taught by Beker with the motivation of improving the quantity and efficacy of ongoing continued safety surveillance of drug usage (Cooney et al., [0002]). 
RE: Claim 2 (Original) Beker and Cooney et al. teach the claimed: 
252. The system of Claim 1, wherein the health concern definitions can be satisfied by 26determining whether differences between the prescription parameters and the health concern 27parameters meet, exceed, or fall below the thresholds or health concern definitions ((Beker, [0124], [0159], [0162]) (If X patient AND y drug, then issue alert S; the feedback of physicians, nurses, and other users of the system to the alerts presented to them forms labeled examples for supervised 
RE: Claim 3 (Original) Beker and Cooney et al. teach the claimed: 
3. The system of Claim 1, further comprising correlating one or more of the prescription parameters with one or more parameters of the health concern definitions for the 3identified patient to determine any differences ((Beker, [0126], [0127], [0129]-[0138]) (X(patient)={l if patient's blood sugar levels 70mg/dL; 0 otherwise}; Y(drug)={l if drug is insulin; 0 otherwise}; S= "Giving insulin to a patient with hypoglycemia"; Drug-Lab Tests Incompatibility Rules)).
RE: Claim 4 (Original) Beker and Cooney et al. teach the claimed: 
54. The system of Claim 1, further comprising determining whether the differences 6fall below the predetermined thresholds, match the predetermined thresholds, or exceed the 7predetermined thresholds ((Beker, [0126], [0127], [0129]-[0138]) (X(patient)={l if patient's blood sugar levels 70mg/dL; 0 otherwise}; Y(drug)={l if drug is insulin; 0 otherwise}; S= "Giving insulin to a patient with hypoglycemia"; Drug-Lab Tests Incompatibility Rules)).
RE: Claim 5 (Original) Beker and Cooney et al. teach the claimed: 
95. The system of Claim 1, wherein the health concern definitions relate to health 10concerns or potential issues for the identified patient based on health related information ((Beker, [0038], [0049]) (module elements representing a medically-relevant parameter of a subject such as clinical parameters such as diagnosed disorders, blood test results, physiological parameters such as blood pressure, heart rate and the like)).
RE: Claim 6 (Original) 
126. The system of Claim 1, wherein the alternative prescription parameter modifies the 13dosage using the patient information and standardized data that falls within acceptable thresholds ((Cooney et al., [0017]) (the notifications can also provide a recommended action to perform, e.g. stopping usage of the medication, changing the dosage of the medication, taking a different medication, and the like; the recommended action can be determined based on evaluation of historical reaction information received for the medication from a plurality of different patients using machine learning)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the recommended action of modifying a dosage of a medication utilizing a machine learning based evaluation of patient information compared to historical data as taught by Cooney et al. within the method and system for determining prescription compatibility for a patient as taught by Beker with the motivation of improving the quantity and efficacy of ongoing continued safety surveillance of drug usage (Cooney et al., [0002]). 
RE: Claim 7 (Currently Amended) Beker and Cooney et al. teach the claimed: 
157. The system of Claim 1, further comprising receiving drug incompatibility 16information from a standardized drug database ((Beker, [0114]-[0115], [0121]) (administrative and statistical databases including drug information and drug association pairs diagnosis pairs, associations between drugs and diagnoses)). 
RE: Claim 8 (Original) Beker and Cooney et al. teach the claimed: 
188. The system of Claim 7, wherein if the drug identifier prescription parameter 19satisfies one or more parameters of the health concern definitions, a binary indication of the 20presence of the drug incompatibility generates a modification requirement alert ((Beker, [0124]) (IF (X(patient) AND Y(drug)) THEN issue alert S)).
RE: Claim 10 (Original) 
2610. The system of Claim 1, wherein the alert is a clinical analytical message (CAM) 27data file ((Beker, [0207]-[0210]) (communication between the system and EMR with regards to prescription analysis and alert can be from the system to the EMR with an alert message and then from the EMR to system with user response to the alert as accept or decline)).
Claim 11 (Original) Beker teaches the claimed: 
2911. A computer-implemented method for determining prescription modification 30requirements for a patient, the computer-implemented method comprising: receiving, […], a prescription for a patient, the prescription having prescription parameters including a drug identifier, a dosage amount, and a 3dosage frequency ((Beker, [0040], [0111]) (electronic medical record systems organize a patient’s medical record as a knowledge base file which correlates patient characteristics (medical profile) with patient prescription logs; historical prescriptions data, including drug, dose, start/end date, Drug Daily Dose, etc.));  
importing, by the server, a record from a database having patient information and 5standardized drug data, including pharmaceutical, clinical, genomic, laboratory, disease, or drug 6information ((Beker, [0018], [0040], [0048]) (the present invention there is provided a method of representing medical data of a subject comprising processing medical records of the subject to convert each medically-relevant parameter of a subject into module elements; electronic medical record systems organize a patient’s medical record as a knowledge base file which correlates patient characteristics (medical profile) with patient prescription logs; examples of medically relevant parameters comprise time-related parameters such as time period of hospitalization, time period since last blood test such as blood levels of a drug who should be closely monitored, prescription related parameters such as drugs prescribed, physiological parameters, clinical parameters such as blood test results, a demographic parameter, etc.));   7
generating, by the server, one or more health concern definitions including one or more 8health concern parameters related to the patient information and standardized data ((Beker, [0048]) (each module includes a plurality of module elements each representing a medically-relevant parameter of a subject, each element is assigned a specific identifier in the module and a numerical value corresponding to the medically-relevant parameter; examples of medically relevant parameters comprise time-related parameters such as time period of hospitalization, time period since last blood test such as blood levels of a drug who should be closely monitored, prescription related parameters such as drugs prescribed, physiological parameters, clinical parameters such as blood test results, a demographic parameter, etc.));  
responsive to the server, determining whether one or more of the prescription parameters 10satisfy one or more parameters of the health concern definitions (([0155], [0156]) (The Machine Learning Inference Engine uses driven classification and regression techniques in order to identify cases where a prescription is likely to be erroneous));  
if the one or more of the prescription parameters satisfy one or more parameters of the 12health concern definitions, determining, by the server, one or more alternative prescription 13parameters and generate a modification requirement alert including the one or more alternative 14prescription parameters ((Beker, [0043], [0084]) (real-time evaluation of specific medical parameters against a patient’s individual profile in order to identify potential problems such as prescription errors; such problems can then be communicated e.g. as an alert of potentially harmful prescription errors; suggestions for alternatives to subject’s currently prescribed medications)).  15
Beker fails to explicitly teach, but Cooney et al. teaches the claimed:  
receive, by the server over an encrypted network
 22if the one or more of the prescription parameters do not satisfy one or more 23parameters of the health concern definitions, generate an acknowledgement ((Cooney et al., [0073]) (the prescription component can compare the patient’s reaction/side effects to a medication over a period of time with standard clinical reaction requirements that must be met in order for the patient to receive a prescription refill each consecutive period of time; if the standard clinical requirements are met, e.g. patient is experience no or acceptable side effects and/or the patient is experience an acceptable degree of clinical benefit from the medication, the prescription component can automatically authorize the refill with the patient’s pharmacist/pharmacy i.e. generate an acknowledgment)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the communication of medical information over an encrypted network and comparing prescription information and patient clinical information to generate an authorization based on the comparison as taught by Cooney et al. within the method and system for determining prescription compatibility for a patient as taught by Beker with the motivation of improving the quantity and efficacy of ongoing continued safety surveillance of drug usage (Cooney et al., [0002]). 
RE: Claim 12 (Original) Beker and Cooney et al. teach the claimed: 
1812. The computer-implemented method of Claim 11, wherein the health concern 19definitions can be satisfied by determining whether differences between the prescription 20parameters and the health concern parameters meet, exceed, or fall below the thresholds or health 21concern definitions ((Beker, [0124], [0159], [0162]) (If X patient AND y drug, then issue alert S; the feedback of physicians, nurses, and other users of the system to the alerts presented to them forms labeled examples for supervised learning algorithms, allowing the system to more accurately tune its predictive algorithms and in particular to adjust the sensitivity threshold of its alerts to specific users; the numerical representations of a patient’s health record can be 
RE: Claim 13 (Original) Beker and Cooney et al. teach the claimed: 
2313. The computer-implemented method of Claim 11, further comprising correlating 24one or more of the prescription parameters with one or more parameters of the health concern 25definitions for the identified patient to determine any differences ((Beker, [0126], [0127], [0129]-[0138]) (X(patient)={l if patient's blood sugar levels 70mg/dL; 0 otherwise}; Y(drug)={l if drug is insulin; 0 otherwise}; S= "Giving insulin to a patient with hypoglycemia"; Drug-Lab Tests Incompatibility Rules)).
RE: Claim 14 (Original) Beker and Cooney et al. teach the claimed: 
2714. The computer-implemented method of Claim 11, further comprising determining 28whether the differences fall below the predetermined thresholds, match the predetermined 29thresholds, or exceed the predetermined thresholds ((Beker, [0126], [0127], [0129]-[0138]) (X(patient)={l if patient's blood sugar levels 70mg/dL; 0 otherwise}; Y(drug)={l if drug is insulin; 0 otherwise}; S= "Giving insulin to a patient with hypoglycemia"; Drug-Lab Tests Incompatibility Rules)).
RE: Claim 15 (Original) Beker and Cooney et al. teach the claimed: 
15. The computer-implemented method of Claim 11, wherein the health concern definitions relate to health concerns or potential issues for the identified patient based on health 3related information ((Beker, [0038], [0049]) (module elements representing a medically-relevant parameter of a subject such as clinical parameters such as diagnosed disorders, blood test results, physiological parameters such as blood pressure, heart rate and the like)).
RE: Claim 16 (Original) Beker and Cooney et al. teach the claimed: 
516. The computer-implemented method of Claim 11, wherein the alternative 6prescription parameter modifies the dosage using the patient information and standardized data 7that falls within acceptable thresholds ((Cooney et al., [0017]) (the notifications can also provide a recommended action to perform, e.g. stopping usage of the medication, changing the dosage of the medication, taking a different medication, and the like; the recommended action can be determined based on evaluation of historical reaction information received for the medication from a plurality of different patients using machine learning)).  
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the recommended action of modifying a dosage of a medication utilizing a machine learning based evaluation of patient information compared to historical data as taught by Cooney et al. within the method and system for determining prescription compatibility for a patient as taught by Beker with the motivation of improving the quantity and efficacy of ongoing continued safety surveillance of drug usage (Cooney et al., [0002]). 
RE: Claim 17 (Currently Amended) Beker and Cooney et al. teach the claimed: 
917. The computer-implemented method of Claim 11, further comprising receiving drug 10incompatibility information from a standardized drug database ((Beker, [0114]-[0115], [0121]) (administrative and statistical databases including drug information and drug association pairs diagnosis pairs, associations between drugs and diagnoses)).
RE: Claim 18 (Original) Beker and Cooney et al. teach the claimed: 
1218. The computer-implemented method of Claim 17, wherein if the drug identifier 13prescription parameter satisfies one or more parameters of the health concern definitions, a binary 14indication of the presence of the drug incompatibility generates a modification requirement alert ((Beker, [0124]) (IF (X(patient) AND Y(drug)) THEN issue alert S)).
RE: Claim 20 (Original) Beker and Cooney et al. teach the claimed: 
2120. The system of Claim 1, wherein the alert is a clinical analytical message (CAM) 22data file ((Beker, [0207]-[0210]) (communication between the system and EMR with regards to .
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0356252 A1 (hereinafter “Beker”) in view of U.S. Patent Application Pub. No. 2018/0365385 A1 (hereinafter “Cooney et al.”) and further in view of U.S. Patent Application Pub. No. 2018/0330824 A1 (hereinafter “Athey et al.”). 
RE: Claim 9 (Currently Amended) Beker and Cooney et al. teach the claimed: 
229. The system of Claim 1, further comprising receiving the patient's condition 23information from the clinical database and querying a standardized drug database to find similar 24drugs that can treat the same condition, but that do not have an incompatibility ((Athey et al., [0183]) (if the patient is taking a drug that is contraindicated with the highest-ranked drug, the pharmacological phenotype assessment server may recommend a drug having a lower response score (or other drug-specific attributes) but a higher compatibility with existing therapies (or other polypharmacy attributes);  the pharmacological phenotype assessment server may obtain polypharmacy data for the current patient and compare the drugs within the polypharmacy data to the recommended drug to check for contraindications; the highest-ranked drug that does not have a contraindication with any of the drugs prescribed to the current patient may be included in the risk analysis display)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine recommendation of an alternative drug by receiving patient data and comparing it to pharmacological phenotype assessment server that is compatible for the current patient within the method and system for determining prescription compatibility for a patient as taught by Beker and the communication of medical information over an encrypted network and comparing prescription information and patient clinical information to generate an authorization based on the comparison as 
RE: Claim 19 (Currently Amended) Beker and Cooney et al. teach the claimed: 
1619. The computer-implemented method of Claim 11, further comprising receiving the 17patient's condition information from the clinical database and querying the standardized drug 18database to find similar drugs that can treat the same condition, but that do not have an 19incompatibility ((Athey et al., [0183]) (if the patient is taking a drug that is contraindicated with the highest-ranked drug, the pharmacological phenotype assessment server may recommend a drug having a lower response score (or other drug-specific attributes) but a higher compatibility with existing therapies (or other polypharmacy attributes);  the pharmacological phenotype assessment server may obtain polypharmacy data for the current patient and compare the drugs within the polypharmacy data to the recommended drug to check for contraindications; the highest-ranked drug that does not have a contraindication with any of the drugs prescribed to the current patient may be included in the risk analysis display)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine recommendation of an alternative drug by receiving patient data and comparing it to pharmacological phenotype assessment server that is compatible for the current patient within the method and system for determining prescription compatibility for a patient as taught by Beker and the communication of medical information over an encrypted network and comparing prescription information and patient clinical information to generate an authorization based on the comparison as taught by Cooney et al. with the motivation of accurately predicts pharmacological phenotypes including pharmacological response, disease risk, substance abuse or other pharmacological phenotypes based on panomic characteristics (Athey et al., [0006]).   
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 10/29/2021. 
In the remarks, Applicant argues in substance that: 
Regarding the 101 rejection of claims 1-20, Applicant argues that the claims are integrated to a practical application and the additional elements are sufficient to amount to significantly more than the abstract idea; 
Regarding the 112(b) rejection of claims 7, 9, 17, and 19, Applicant argues that in light of the amendments the 112(b) rejection should be withdrawn; and 
Regarding the 103 rejection of claims 1-20, Applicant argues that cited references Beker, Cooney, and Athey fail to teach the limitations of independent claims 1 and 11. 
In response to Applicant’s argument that (a) regarding the 101 rejection of claims 1-20, Examiner respectfully disagrees.
First, with regard to Applicant’s arguments that the instant claims are similar to those in Example 42 of the 2019 PEG, Examiner respectfully disagrees. Examiner respectfully submits that the unique combination of features of Example 42 of the 2019 PEG are directed to solving a specific technical problem of converting data of input in any format into a standardized format in real-time. The instant claims recite the additional elements of using “a server,” “a machine learning module,” “a patient record database,” “an encrypted network,” and “a database,” to perform the collecting, analyzing, generating, and communicating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., “a server,” “a machine learning module,”  “an encrypted network,” and “a database,” as they relate to general purpose computer components (Application Specification, Pg. 31, Lines 2-4 (the review processor may be a system of software application operating on a computer or See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because, individually and in combination, recite a high-level application of generic computer components to the abstract idea. 
Second, Applicant argues that the instant claims recite significantly more than the abstract idea. Examiner respectfully disagrees. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites a configuration to generate prescription modification requirements by determining prescription parameters that satisfy health concern definitions via a machine learning module. Examiner respectfully submits that the machine learning module, as currently drafted in the claims, is recited at a high-level of generality. That is, in light of the instant specification, the machine learning module amounts to applying a predetermined algorithm on a server to the dataset. See Application Specification Pg. 42, Lines 25-30, Pg. 46, Lines 27-28 (machine learning module implemented on a server and can include control logic for implementing various functionality; control logic can be implemented as an algorithm on a server, a machine learning module, See MPEP 2106.05(f). 
Accordingly, Examiner respectfully maintains the 101 rejection of claims 1-20 for at least these reasons and as applied in the above Office Action.
In response to Applicant’s argument (b), regarding the 112(b) rejection of claims 7, 9, 17, and 19, Examiner is persuaded and has withdrawn the 112(b) rejection of the claims. 
In response to Applicant’s argument (c), regarding the 103 rejection of claims 1-20, Examiner respectfully disagrees. 
First, Applicant argues that Beker fails to teach devising rules associated with health concern definitions. Examiner respectfully submits that Beker teaches that each module includes a plurality of module elements each representing a medically-relevant parameter, i.e. a health concern definition, of a subject, each element is assigned a specific identifier in the module and a numerical value corresponding to the medically-relevant parameter, wherein examples of medically relevant parameters comprise time-related parameters such as time period of hospitalization, time period since last blood test such as blood levels of a drug who should be closely monitored, prescription related parameters such as drugs prescribed, physiological parameters, clinical parameters such as blood test results, a demographic parameter, etc. See Beker at [0048]. In this way, Beker discloses module elements from a comprehensive patient profile of the above medically-relevant parameters of a subject. 
Second, Applicant argues that the claimed invention goes beyond the anomaly detection of erroneous prescriptions of Beker and performs a comprehensive health concern analysis based on a patient’s profile. Examiner respectfully submits that the claims recite the analysis step of “16determine, by the machine learning module, whether one or more of the 17prescription parameters satisfy one or more parameters of the health concern definitions. Examiner respectfully submits that Beker discloses that  The Machine Learning Inference Engine uses driven classification and regression techniques in order to See Beker at [0155], [0156]. Further, the next step of the analysis step of the claim recites: 18if the one or more of the prescription parameters satisfy one or more parameters of 19the health concern definitions, determine, by the server, one or more alternative 20prescription parameters and generate a modification requirement alert including the one or 21more alternative prescription parameters. Examiner respectfully submits that Beker reaches a real-time evaluation of specific medical parameters against a patient’s individual profile in order to identify potential problems such as prescription errors wherein such problems can then be communicated e.g. as an alert of potentially harmful prescription errors and further providing suggestions for alternatives to subject’s currently prescribed medications. See Beker at [0043], [0084]. Applicant argues that that Beker discloses straight-forward anomaly detection and fails to go beyond the anomaly detection of erroneous prescriptions through a comprehensive health concern analysis based on a patient. Examiner respectfully submits that the above citations of Beker encompass the claims limitations by providing a comprehensive analysis of medically-relevant parameters covering the breadth of patient profile information to determine erroneous prescriptions as well as suggest alternative prescriptions to the patient. 
Lastly, Examiner respectfully submits that one of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the communication of medical information over an encrypted network and comparing prescription information and patient clinical information to generate an authorization based on the comparison as taught by Cooney et al. within the method and system for determining prescription compatibility for a patient as taught by Beker with the motivation of improving the quantity and efficacy of ongoing continued safety surveillance of drug usage (Cooney et al., [0002]). Applicant argues that this combination of references is non-obvious as the cited art cannot be combined to arrive at the instant claims because the claimed invention can implement a comprehensive model for 
Accordingly, Examiner respectfully maintains the 103 rejection of claims 1-20 for at least these reasons and as applied in the above Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2015/0019237 A1 teaches notification of incompatible pharmaceutical combinations or treatment therapies ([0020]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626